—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole dated April 28, 1992, which, after a hearing, denied the petitioner’s request to be released on parole, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Dutchess County (Dolan, J.), dated October 26, 1993, which, upon granting the respondent’s motion to dismiss the proceeding, dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner’s appeal must be dismissed as academic because the petitioner has reappeared before a different panel of the Board of Parole, his parole request has been denied again and he is being held pursuant to the subsequent determination (see, Matter of James v Russi, 211 AD2d 719; Matter of Rentz v Herbert, 206 AD2d 944; Matter of Weir v New York State Div. of Parole, 205 AD2d 906).
Were we to reach the merits of this appeal, we would affirm as the Board’s decision was made in accordance with the law (see, Executive Law § 259-i [5]; Matter of Scott v Russi, 208 AD2d 931). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.